Exhibit 10.1

AMENDMENT NO. 2 TO CREDIT AGREEMENT

This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”), dated as of
February 24, 2015, is executed by and among Kemper Corporation (the “Borrower”),
the Lenders (as defined below), and JPMorgan Chase Bank, N.A., as administrative
agent (the “Administrative Agent”).

BACKGROUND

A. The Borrower, the lenders party thereto (“Lenders”), the Administrative Agent
and the other named agents are party to that certain Credit Agreement dated as
of March 7, 2012 and amended as December 31, 2013 (the “Credit Agreement”).

B. The parties wish to further amend the Credit Agreement as provided herein.

C. The Borrower, the Administrative Agent and the Lenders are willing to enter
into this Amendment upon the terms and conditions set forth below.

NOW THEREFORE, in consideration of the matters set forth in the recitals and the
covenants and provisions herein set forth, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

AGREEMENT

Section 1. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.

Section 2. Amendments to the Credit Agreement. As of the Second Amendment
Effective Date, Section 1.01 of the Credit Agreement is hereby amended by
(a) adding the following at the end of the definition of “Total Debt”:

Notwithstanding the foregoing, for the purposes of determining compliance with
the Leverage Ratio set forth in Section 6.06 hereof only, for the period
beginning on the date of issuance of the New Senior Notes and ending on the
earlier of (x) the payment in full in cash of the 2015 Senior Notes and
(y) November 30, 2015, “Total Debt” shall be determined by subtracting therefrom
all unrestricted cash and Cash Equivalents held by the Borrower. For the
avoidance of doubt, such unrestricted cash and Cash Equivalents shall not be
subtracted in calculating Total Debt when computing the Leverage Ratio for
purposes of determining the Applicable Rate pursuant to Schedule 1.01.

and (b) adding the following defined terms in alphabetical order:

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one hundred twenty (120) days from the date of acquisition
thereof, (b) commercial paper maturing no more than one hundred twenty
(120) days from the date of creation thereof and currently having the highest
rating obtainable from either S&P or Moody’s, (c) certificates of deposit
maturing no more than one hundred twenty (120) days from the



--------------------------------------------------------------------------------

date of creation thereof issued by commercial banks incorporated under the laws
of the United States, each having combined capital, surplus and undivided
profits of not less than $500,000,000 and having a rating of “A” or better by a
nationally recognized rating agency, and provided that the aggregate amount
invested in such certificates of deposit shall not at any time exceed $5,000,000
for any one such certificate of deposit and $10,000,000 for any one such bank,
or (d) time deposits maturing no more than thirty (30) days from the date of
creation thereof with commercial banks or savings banks or savings and loan
associations each having membership either in the FDIC or the deposits of which
are insured by the FDIC and in amounts not exceeding the maximum amounts of
insurance thereunder.

“FDIC” means the Federal Deposit Insurance Corporation.

“Moody’s” means Moody’s Investors Service, Inc.

“New Senior Notes” means the Borrower’s senior notes to be issued in February
2015.

“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto.

“2015 Senior Notes” means the Borrower’s $250,000,000 6.00% senior notes due
November 30, 2015.

Section 3. Representations and Warranties. To induce the Administrative Agent
and the undersigned Lenders to execute this Amendment, the Borrower hereby
represents and warrants to the Administrative Agent and such Lenders as follows:

3.1. the execution, delivery and performance of this Amendment have been duly
authorized by all requisite action of the Borrower, and this Amendment
constitutes the legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability;

3.2. each of the representations and warranties in the Credit Agreement and the
other Credit Documents is true and correct in all material respects with the
same effect as though made on and as of the date hereof (except, in each case,
to the extent stated to relate to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date); provided, that if a representation or warranty is qualified as to
materiality, the applicable materiality qualifier set forth above shall be
disregarded with respect to such representation and warranty for purposes of
this provision; and

3.3. no Default exists under the Credit Agreement or would exist after giving
effect to this Amendment.



--------------------------------------------------------------------------------

Section 4. Effectiveness. This Amendment shall become effective as of the date
first set forth above, subject to the satisfaction of the following conditions
precedent (the date of such satisfaction being the “Second Amendment Effective
Date”):

4.1. Amendment. Administrative Agent shall have received counterparts of this
Amendment signed by the Administrative Agent, the Borrower and the Required
Lenders.

4.2. Representations and Warranties. The warranties and representations of the
Borrower contained in this Amendment shall each be true and correct as of the
effective date hereof, with the same effect as though made on such date.

4.3. No Default. After giving effect to this Amendment, no Default under the
Credit Agreement shall have occurred and be continuing.

Section 5. Reference to and Effect Upon the Credit Agreement.

5.1. Except as specifically provided herein, the Credit Agreement and the other
Credit Documents shall remain in full force and effect and are hereby ratified
and confirmed.

5.2. Except as specifically set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders under the Credit
Agreement or any other Credit Document, nor constitute an amendment or waiver of
any provision of the Credit Agreement or any other Credit Document. Upon the
effectiveness of this Amendment, each reference to the Credit Agreement
contained therein or in any other Credit Document shall mean and be a reference
to the Credit Agreement as amended hereby. This Amendment shall constitute a
Credit Document for the purposes of the Credit Agreement and each other Credit
Document.

Section 6. APPLICABLE LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.

Section 7. Enforceability and Severability. Wherever possible, each provision in
or obligation under this Amendment shall be interpreted in such manner as to be
effective and valid under applicable law, but if any such provision or
obligation shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

Section 8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute one and the same instrument.
Delivery of a counterpart signature page by facsimile transmission or by e-mail
transmission of an Adobe portable document format file (also known as a “PDF”
file) shall be effective as delivery of a manually executed counterpart
signature page.



--------------------------------------------------------------------------------

Section 9. Costs and Expenses. The Borrower hereby affirms its obligation under
Section 9.03 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable, documented out-of-pocket expenses incurred in connection with
the preparation, negotiation, execution and delivery of this Amendment,
including but not limited to the attorneys’ fees and expenses of a single
primary legal counsel for the Administrative Agent with respect thereto.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year first above written.

 

BORROWER: KEMPER CORPORATION, as Borrower By: /s/ Christopher L. Moses Title:
Vice President and Treasurer LENDERS: JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as a Lender By: /s/ Hector Varona Title: Vice President
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent and as a Lender
By: /s/ Robert C. Meyer Title: Managing Director FIFTH THIRD BANK, as
Co-Syndication Agent and as a Lender By: /s/ Daniel J. Clarke, Jr. Title:
Managing Director



--------------------------------------------------------------------------------

ASSOCIATED BANK, as a Lender By: /s/ Liliana Huerte Title: Vice President PNC
BANK, NATIONAL ASSOCIATION, as a Lender By: /s/ Nicole R. Limberg Title: Vice
President US BANK NATIONAL ASSOCIATION, as a Lender By: /s/ Evan Glass Title:
Senior Vice President THE BANK OF NEW YORK MELLON, as a Lender By: /s/ Kenneth
R. Sneider Title: Managing Director THE NORTHERN TRUST COMPANY, as a Lender By:
/s/ Joshua Metcalf Title: Officer